OSBORNE, Judge.
Appellant, Merle Wilson, was convicted by a jury of murdering Agnes Jones. The shooting occurred in the Georgetown section of Harlan County, Kentucky, on Tuesday, July 11, 1967, about 11:45 a. m. It was witnessed by four persons. From the evidence, it appears that appellant and Agnes Jones had had a minor dispute concerning their children some four days prior to the shooting. After the dispute, appellant was seen at the Club Harlan across the street from the Jones home on at least two occasions prior to the shooting, where he sat at a table and observed the house.
On the day of the shooting, appellant saw Mrs. Jones as she was returning from visiting a neighbor. He went outside the club, started his car, and at about the time Mrs. Jones reached her yard, he fired a shot in order to obtain her attention. When she turned around facing him and saw what he was about to do, she threw up her hands and pleaded with him not to shoot her. Appellant proceeded across the street and shot her once in the chest, twice in the arm, twice in the back and once in the leg. He returned to his car, emptied his revolver and drove away. The jury found him guilty of murder and fixed his punishment at life imprisonment. His main contention upon this appeal is that the Commonwealth’s Attorney made a prejudicial argument to the jury. We find no merit in this contention. Although the argument might be classified as somewhat raw, it certainly was not unduly so. In any event, there was no prejudicial effect as the jury gave the defendant the minimum sentence. Easley v. Commonwealth, Ky., 320 S.W.2d 778; Richardson v. Commonwealth, Ky., 312 S.W.2d 470; Howard v. Commonwealth, 313 Ky. 667, 233 S.W.2d 282.
The judgment is affirmed.
All concur.